Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	The instant application 16/462,361 is presented for examination by the examiner.  Claims 1 and 4 are amended.  Claims 8-10 are canceled.  Claims 1-4, 6, and 7 are pending.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Gordon Wright on 11/19/21.

The application has been amended as follows: 
Claim 
1. (currently amended)  A method for network configuration via Bluetooth, wherein the method comprises: 

the Bluetooth communication device and the mobile terminal negotiating to determine a data encryption mode and a shared key for data decryption via Bluetooth, through a negotiation procedure customized by a user; 
the Bluetooth communication device receiving, from the mobile terminal, encrypted connection information for an external Wi-Fi network corresponding to the connection information via Bluetooth, and decrypting the received connection information; 
connecting the Bluetooth communication device to the external Wi-Fi network corresponding to the decrypted connection information via the dual-mode chip of the Bluetooth communication device; 
after connecting the Bluetooth communication device to the external Wi-Fi network, the mobile terminal configures the external Wi-Fi network via the Bluetooth connection between the mobile terminal and the Bluetooth communication device.

Response to Amendment
	The present claim amendments overcome the previous claim rejections.

EXAMINER’S COMMENTS

Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497. 

Allowable Subject Matter
Claims 1-4, 6, and 7 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R VAUGHAN whose telephone number is (571)270-7316.  The examiner can normally be reached on M-F 8:30-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R VAUGHAN/Primary Examiner, Art Unit 2431                                                                                                                                                                                                        
MICHAEL R. VAUGHAN
Primary Examiner
Art Unit 2431